DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/748,689 application filed May 19, 2022.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 19, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knuth (U.S. Patent No. 7,303,034).
Regarding Claim 1, Knuth discloses an air-cooled internal combustion engine (see column 1, lines 15-18) that includes a first cylinder (left-most instance of (102)) having a first cylinder head (see Figure 2), a second cylinder (right-most instance of (102)) having a second cylinder head (see Figure 2), and a blower assembly including a blower housing (10), a first fan (left fan (12)), and a second fan (right fan (12)), wherein the first fan is positioned proximate the first cylinder and the second fan is positioned proximate the second cylinder (see Figure 2), wherein the first fan and the second fan are each received within a single blower housing (see Figure 2).  Examiner submits that Knuth is silent concerning the engine having a crankshaft rotating about a crankshaft axis.  However, this is inherently known in the art, and one of ordinary skill in the art would recognize that the engine disclosed in Knuth would include a crankshaft, in that the engine is configured to propel a motorcycle (100).
Regarding Claim 2, Knuth discloses that first cylinder (102) and second cylinder (102) are arranged in a V-twin configuration (see Figure 2), and wherein the first fan is positioned above the first cylinder and the second fan is positioned above the second cylinder (see Figure 2).  
Regarding Claim 3, Knuth discloses that the first fan comprises a first fan axis of rotation at an angle relative to the crankshaft axis (inherent property of the first fan) and the second fan comprises a second fan axis of rotation at an angle relative to the crankshaft axis (inherent property of the second fan).  Since the crankshaft and crankshaft angle are inherently known in the art, the various fan axes would also be at “an angle” to the crankshaft angle (“an angle” interpreted as any angle). 
Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al. (U.S. Patent No. 4,977,862).
Regarding Claim 13, Aihara discloses an internal combustion engine (1) (see Abstract) that includes a crankshaft rotating about a crankshaft axis, and a cylinder (see column 5, lines 45-57).  Aihara discloses that engine includes a blower assembly including a fan (27) and a blower housing (see Examiner’s Annotated Figure below) having one or more openings (forward and read openings), wherein fan (27) is configured to move air into the blower housing through the one or more openings when rotating in a first direction and to move air out of the blower housing through the one or more openings when rotating in an opposite second direction (see column 6, lines 25-29, and column 10, lines 2-50).  The various claimed “modes” are considered intended uses for the fan directions and do not impart any structural significance to the claim.
The included figure is an Examiner annotated version of Aihara Figure 2, which is added only to illustrate Examiner's position.  It is not intended to add to the teachings of Aihara itself. 

    PNG
    media_image1.png
    560
    706
    media_image1.png
    Greyscale

EXAMINER’S ANNOTATED FIGURE 1

Regarding Claim 14, Aihara discloses that the fan rotates about a fan axis of rotation (inherent feature of any fan) at an angle relative to the crankshaft axis.  While the crankshaft is not shown, it is provided at column 5, line 48 and will inherently have a crankshaft axis.  Inherently the fan rotational axis will be at some angle (even parallel, zero degree angle) with respect to the crankshaft angle and therefore the claim read upon the teachings and inherency provided in Aihara. 
Regarding Claim 15, Aihara discloses that the the fan rotates about a first fan axis (inherent feature of any fan) independent of the crankshaft axis (see column 6, lines 31-34 and column 10, lines 2-50, wherein it is provided that the fan is controlled independent of the crankshaft), and wherein the fan comprises fan blades driven by an electric motor (29).  
Regarding Claim 17, Aihara discloses that the fan (27) has fan blades driven by an electric motor (29), wherein the electric motor is controlled by a controller (”ECCU” (15)), wherein the controller is configured to operate the fan in the debris-removal mode for a first time and operate the fan in the cooling mode for a second time different than the first time (see column 6, lines 25-34 and column 10, lines 2-50).  
Regarding Claim 18, Aihara discloses that the controller is configured to operate the fan in the debris-removal mode for the first time and operate the fan in-25- 4888-1354-3439.1Atty. Dkt. No. 016831-1594the cooling mode for the second time based on an input from at least one of a sensor ((14), (16), (24)) (see column 8, line 65 - column 9, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth in view of Nakamizo (U.S. Patent No. 7,950,355 which is hereinafter referred to as “Nakamizo”).
Regarding Claim 12, Knuth discloses the invention substantially as claimed, but does not specifically describe that a rotating screen is coupled to and driven by the crankshaft. 
However, Nakamizo discloses that a rotating screen (11) is coupled to and driven by the crankshaft (1) (see column 8, lines 58-60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly of Knuth by providing a rotating screen coupled to the crankshaft as described in Nakamizo in order to facilitate preventing foreign matter from being sucked through the air intake and preventing proper engine operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-13 of U.S. Patent No. 11,365,703. Although the claims at issue are not identical, they are not patentably distinct from each other.
Allowable Subject Matter
Claims 4-11, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, various references are cited that provide detail of relevant air-cooled internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747